Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (this “Agreement”) is effective as of
May 1, 2009, between R.G. Barry Corporation, an Ohio corporation (the
“Company”), and Greg A. Tunney (the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive previously entered into an Executive
Employment Agreement dated as of February 7, 2006, as amended and restated
effective as of December 31, 2008 (the “2006 Agreement”);
     WHEREAS, the Company and the Executive desire to enter into a new Executive
Employment Agreement subject to the terms and conditions contained herein; and
     WHEREAS, the parties agree that this Agreement contains the entire
understanding of the parties and shall supersede and replace the 2006 Agreement
in its entirety;
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1. Position/Duties
     (a) During the Employment Term (as defined in Section 2), the Executive
shall serve as the Chief Executive Officer and President of the Company. In his
positions as Chief Executive Officer and President, the Executive shall report
exclusively to the Board of Directors of the Company (the “Board”).
     (b) In each of his respective capacities the Executive shall have the
duties, authorities and responsibilities for such positions set forth in the
Company’s Code of Regulations. In addition, the Executive shall have the duties,
authorities and responsibilities (to the extent not inconsistent with the
Company’s Code of Regulations) commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies
and such other duties and responsibilities as the Board shall designate that are
consistent with the Executive’s positions under this Agreement.
     (c) During the Employment Term (as defined in Section 2), the Executive
shall devote substantially all of his business time (excluding periods of
vacation and other approved leaves of absence) to the performance of his duties
with the Company, provided the foregoing shall not prevent the Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
boards of directors or advisory boards of other companies, and (ii) managing his
and his family’s personal investments, so long as such activities do not
materially interfere with the performance of his duties hereunder or create a
potential business conflict or the appearance thereof. If at any time service on
any board of directors or advisory board would, in the good faith judgment of
the Board, conflict with the Executive’s fiduciary duty to the Company or create
any appearance thereof, the Executive shall, as soon as reasonably practicable
considering

 



--------------------------------------------------------------------------------



 



any fiduciary duty to the other entity, resign from such other board of
directors or advisory board after written notice of the conflict is received
from the Board. Service on the boards of directors or advisory boards disclosed
by the Executive to the Company on which he was serving as of the Effective Date
previously have been approved.
2. Employment Term
     With respect to the Executive’s position as Chief Executive Officer and
President, the Executive’s initial term of employment under this Agreement shall
begin on May 1, 2009 (the “Effective Date”) and shall end on the third
anniversary thereof, unless sooner terminated as provided in Section 5.
Following the initial Employment Term, the Employment Term shall automatically
renew for additional one-year periods unless terminated pursuant to Section 5 or
unless either party gives the other ninety (90) days prior written notice of its
intent not to renew. The initial term and any renewal thereof are collectively
referred to as the “Employment Term.”
3. Compensation and Related Matters
     (a) Annual Base Salary
     The Company agrees to pay the Executive a base salary at an annual rate of
not less than $500,000 before all customary payroll deductions and withholdings.
Base salary shall be payable in accordance with the regular payroll practices of
the Company, but not less frequently than monthly. The base salary in effect for
the Executive from time to time during the Employment Term shall constitute
“Base Salary” for purposes of this Agreement. The Executive’s Base Salary shall
be subject to annual review by the Board (or a committee thereof) and may be
increased, but not decreased, from time to time by the Board (or a committee
thereof). No increase to Base Salary shall be used to offset or otherwise reduce
any obligations of the Company to the Executive hereunder or otherwise.
     (b) Annual Performance Bonus
     During the Employment Term, the Executive shall be entitled to participate
in the Company’s senior management bonus program, as approved by the
Compensation Committee of the Board, pursuant to which the Executive shall have
the opportunity to earn an annual bonus measured against Company and individual
performance. Any such annual bonus shall be paid in accordance with the terms of
the applicable bonus plan.
     (c) Long-Term Incentive Plan
     Beginning January 1, 2007 and annually thereafter, the Executive was and
shall continue to be entitled to participate in the R.G. Barry Corporation
Amended and Restated 2005 Long-Term Incentive Plan or any successor plan thereto
(the “Plan”) (for so long as the Plan remains in effect for executives of the
Company), in an amount determined annually by the Board or the Compensation
Committee of the Board that is commensurate with his position, but in no event
shall such amount be less than that offered to any other executive of the
Company. Incentives shall be paid in the form of options, restricted stock units
or cash, as determined annually by the Board or the Compensation Committee of
the Board.

-2-



--------------------------------------------------------------------------------



 



     (d) Other Awards
     During the Employment Term, the Executive shall be eligible to participate
in any bonus and other incentive compensation plans and programs available to
the Company’s senior executives at a level commensurate with his position, other
than existing plans and programs that have been terminated or frozen as to new
participants as of February 7, 2006.
4. Employee Benefits
     (a) Benefit Plans
     (i) Except for plans and programs that have been terminated or frozen as to
new participants as of February 7, 2006 and subject to Section 4(a)(ii), the
Executive shall be entitled to participate in all benefit plans of the Company
that are available to the Company’s senior executives, including, but not
limited to, pension, thrift, profit sharing, 401(k), medical coverage,
disability, education, or other retirement or welfare benefits that the Company
has adopted or may adopt, maintain or contribute to for the benefit of its
senior executives subject to satisfying the applicable eligibility requirements
and any other terms of any such plan. Such benefits, in the aggregate, shall be
no less favorable than the level of benefits provided to the Company’s senior
executives as of February 7, 2006 (without taking into account any terminated or
frozen plan); provided, however, that in the event there is a reduction of
employee benefits applicable to senior executives generally, nothing herein
shall preclude the Company’s ability to reduce the Executive’s benefits
consistent with such reduction.
     (ii) Without limiting the generality of the foregoing, on January 15th of
each year during the Employment Term, the Company shall pay to the Executive an
amount equal to the product of 8.75%, multiplied by his Base Salary as in effect
on the date of payment in a lump sum. In exchange for such payment, the
Executive agrees to relinquish any right to participate in any long-term
retirement plan or program of the Company now in effect or hereafter
established. Nothing in the foregoing shall be construed as a prohibition or
limitation of the Executive’s right to participate in the benefit plans and
programs of the Company described in Section 4(a)(i).
     (b) Vacations
     The Executive shall be entitled to annual paid vacation in accordance with
the Company’s policy applicable to senior executives, but in no event less than
four (4) weeks per calendar year (as prorated for partial years), which vacation
may be taken at such times as the Executive elects with due regard to the needs
of the Company.
     (c) Perquisites
     During the Employment Term, the Company shall provide to the Executive all
employee and executive perquisites which other senior executives of the Company
are generally entitled to receive, in accordance with Company policy set by the
Board from time to time, including country club and health club memberships
(initiation and dues). In addition to the foregoing, the Company shall provide
the Executive with (i) personal financial planning and tax services

-3-



--------------------------------------------------------------------------------



 



annually in an amount not to exceed $15,000 per year, (ii) an automobile
allowance of $12,000 per year which shall be payable in substantially equal
monthly installments on the first pay period of each month, and (iii) monthly
country club dues not to exceed $400 per month. The Company shall have no right
or claim to any automobile purchased by the Executive in whole or in part with
the automobile allowance.
     (d) Business and Entertainment Expenses
     Upon presentation of appropriate documentation, the Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy for all
reasonable and necessary business and entertainment expenses incurred in
connection with the performance of his duties hereunder.
5. Termination
     For purposes of this Agreement, “termination” or any form thereof shall
mean a “separation from service,” within the meaning of Treasury Regulation
§1.409A-1(h), with the Company and all persons with whom the Company would be
considered a single employer under Sections 414(b) and (c) of the of the
Internal Revenue Code of 1986, as amended (the “Code”). The Executive’s
employment and the Employment Term shall terminate on the first of the following
to occur:
     (a) Disability
     Upon thirty (30) days prior written notice by the Company to the Executive
of termination due to Disability, provided, however, that during such thirty
(30) day period, the Executive shall not have returned to the full-time
performance of his duties and responsibilities under this Agreement. For
purposes of this Agreement, “Disability” shall mean the Executive is determined
to be disabled under the Company’s long-term disability plan without regard to
any requirement that the Executive incur a loss of income, or if no such plan
exists, the Executive is totally and permanently disabled for a period of at
least 120 consecutive days as determined by a physician selected by the Company
and reasonably acceptable to the Executive or the Executive’s legal
representative.
     (b) Death
     Automatically on the date of death of the Executive.
     (c) Cause
     Upon written notice by the Company to the Executive of a termination for
Cause. “Cause” shall mean any of the following:
     (i) gross negligence materially detrimental to the Company;
     (ii) Executive’s conviction of, or plea of nolo contendere with respect to,
any felony or any lesser crime or offense which involves a breach of trust or
fiduciary duty owed to the Company or any of its affiliates;

-4-



--------------------------------------------------------------------------------



 



     (iii) willful and continued failure of the Executive to perform the duties
or responsibilities of the positions held by him and such failure continues for
thirty (30) days after the Executive’s receipt of written notice from the
Company setting forth the specifics of such failure, unless such failure is the
result of ill health or physical or mental disability; or
     (iv) intentional misconduct of the Executive which is materially and
demonstrably injurious to the Company.
     (d) Without Cause
     Upon written notice by the Company to the Executive of an involuntary
termination without Cause, other than for Disability or as a result of the
Executive’s death.
     (e) Good Reason
     Upon written notice by the Executive to the Company that he intends to
terminate his employment hereunder for Good Reason and the failure of the
Company, within ten (10) days of its receipt of such written notice, to cure the
condition cited by the Executive in such notice as constituting Good Reason. For
purposes of this Agreement, “Good Reason” means the occurrence of any one of the
following events unless the Executive specifically agrees in writing that such
event shall not be Good Reason:
     (i) (A) the assignment to the Executive of any duty or responsibility
without the Executive’s consent that is inconsistent in any material respect
with the position (including, without limitation, his status, office and
titles), authority, duties or responsibilities as contemplated in Section 1, or
(B) any other action by the Company without the Executive’s consent which
results in a material diminution in such positions, authority, duties or
responsibilities, which in case of either (A) or (B) continues for ten (10) days
after written notice of such action from the Executive to the Company;
     (ii) any reduction, directly or indirectly, in the Executive’s Base Salary
or any material reduction in the extent of Executive’s participation in the
plans referred to in Section 3 or the extent of Executive’s entitlement to the
employee benefits, expense reimbursements, fringe benefits or perquisites
referred to in Section 4 (other than plans that are terminated or frozen as to
new participants on February 7, 2006 or any reduction that impacts all
participants or that results pursuant to the terms of any such benefit plan);
     (iii) the failure of the Company to assign this Agreement to a successor to
the Company or failure of a successor to the Company to explicitly assume and
agree to be bound by this Agreement in a writing delivered to the Executive;
     (iv) requiring the Executive to be principally based at any office or
location more than thirty (30) miles from the current corporate offices of the
Company in Columbus, Ohio;

-5-



--------------------------------------------------------------------------------



 



      (v) any failure of the Executive after his initial appointment or election
to the Board to be nominated by the Board (or the appropriate Board committee)
at each subsequent election of directors at which the Executive is up for
election; or
     (vi) any other failure by the Company to comply with any term, condition or
provision of this Agreement which continues for ten (10) days after written
notice of such failure from the Executive to the Company.
     (f) Without Good Reason
     Upon thirty (30) days’ prior written notice by the Executive to the Company
of the Executive’s termination of employment without Good Reason (which the
Company may, in its sole discretion, make effective earlier than any notice
date).
6. Consequences of Termination
     Subject to Section 7, the following amounts and benefits shall be due to
the Executive upon termination of employment during the Employment Term:
     (a) Disability
     If the Executive’s employment terminates by reason of Disability, the
Company shall pay or provide to the Executive (i) any unpaid Base Salary through
the date of termination and any vacation accrued in accordance with Company
policy within thirty (30) days after the date of termination; (ii) any unpaid
bonus earned with respect to any fiscal year ending on or preceding the date of
termination in accordance with the applicable bonus plan; (iii) reimbursement
for any unreimbursed expenses incurred through the date of termination in
accordance with the Company’s expense reimbursement policy; and (iv) all other
payments, benefits or fringe benefits to which the Executive may be entitled
under the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Agreement (collectively, the
“Accrued Amounts”). In addition, the Executive shall receive (v) a Pro Rata
Bonus as defined in Section 6(d)(vi)(B), payable at the time that annual bonuses
are next paid to other senior executives of the Company in accordance with the
terms of the applicable bonus plan and (vi) an amount equal to the payment the
Executive received pursuant to Section 4(a)(ii) for the calendar year in which
his termination of employment occurs within seventy (70) days following the
Executive’s termination of employment.

-6-



--------------------------------------------------------------------------------



 



     (b) Death
     If the Executive’s employment terminates by reason of his death, the
Executive’s estate (or to the extent a beneficiary or beneficiaries has been
designated, the named beneficiary(ies)) shall be entitled to any Accrued Amounts
at such times described in Section 6(a). In addition, the Executive’s
beneficiary(ies) shall receive a Pro Rata Bonus as defined in
Section 6(d)(vi)(B) below, payable at the time that annual bonuses are next paid
to other senior executives of the Company in accordance with the terms of the
applicable bonus plan.
     (c) Termination for Cause or Without Good Reason
     If the Executive’s employment is terminated (i) by the Company for Cause,
or (ii) by the Executive without Good Reason, the Company shall pay to the
Executive any Accrued Amounts at such times described in Section 6(a).
     (d) Termination Without Cause or for Good Reason Prior to a Change in
Control
     If the Executive’s employment is terminated by the Company (other than for
Cause, Disability or as a result of death) or by the Executive for Good Reason,
and Section 8(b) is not applicable, then:
     (i) The Company shall pay or provide the Executive with the Accrued Amounts
at such times described in Section 6(a).
     (ii) Any portion of the stock option granted to the Executive on
February 7, 2006 that is unvested on the date of termination shall become fully
vested and remain exercisable for twelve (12) months following termination,
subject to Sections 12.03 and 12.04 of the Plan.
     (iii) The Company shall continue to pay to the Executive his Base Salary at
the rate in effect on the employment termination date, (or, if greater, the
Executive’s Base Salary in effect immediately prior to any event described in
Section 5(e)(ii)) for a period of twelve (12) months beginning within seventy
(70) days following his termination of employment in accordance with the
Company’s regular payroll policies.
     (iv) Subject to his co-payment of premiums at the rate in effect on the
date of his termination of employment, the Executive shall be entitled to
continue his participation for one (1) year following termination of employment
in all health and welfare plans in which the Executive (and eligible dependents)
is a participant at the time of such termination upon the same terms and
conditions (except for the requirements of the Executive’s continued employment)
in effect for active employees of the Company. Notwithstanding the foregoing,
(A) any amounts or benefits that will be paid or provided under this
Section 6(d)(iv) with respect to health or dental coverage after completion of
the time period described in Treasury Regulation §1.409A-1(b)(9)(v)(B) and
(B) any other amounts or benefits that will be paid or provided under this
Section 6(d)(iv) shall be subject to the following requirements: (I) the amount
of expenses eligible for reimbursement or benefits provided during any taxable
year of the Executive may not

-7-



--------------------------------------------------------------------------------



 



affect the expenses eligible for reimbursement or benefits to be provided in any
other taxable year of the Executive; (II) any reimbursement of an eligible
expense shall be made on or before the last day of the taxable year of the
Executive following the taxable year of the Executive in which the expense was
incurred; and (III) the right to such reimbursement or benefit may not be
subject to liquidation or exchange for another benefit. In the event that the
Executive obtains other employment that offers substantially similar or improved
benefits, as to any particular health or welfare plan, such continuation of
coverage by the Company for such similar or improved benefit under such plan
under this Section 6(d)(iv) shall immediately cease, provided that in no event
shall any COBRA (or COBRA-equivalent) benefits cease but they shall become
secondary to the extent permitted by law while such other benefits are in
effect. To the extent such coverage cannot be provided under the Company’s
health or welfare plans without jeopardizing the tax status of such plans, for
underwriting reasons (e.g., disability benefits), the Company shall pay the
Executive an amount equal to the value thereof within 70 days following the
Executive’s termination of employment; provided that the “value” of benefits, if
insured benefits, shall be the present value (based on the two (2)-year U.S.
Treasury rates as of the date of termination) of premiums expected for coverage,
and if not insurance benefits, shall be the present value of the expected net
cost (i.e., gross cost less any active employee premiums) to the Company to
provide such benefits. The continuation of health benefits under this
Section 6(d)(iv) shall reduce and count against the Executive’s rights under
COBRA.
     (v) The Company shall pay to the Executive an amount equal to the payment
the Executive received pursuant to Section 4(a)(ii) of this Agreement for the
calendar year in which his termination of employment occurs. Such payment shall
be made within seventy (70) days following the Executive’s termination of
employment.
     (vi) The Executive shall receive an amount, payable at the time that annual
bonuses are next paid to other senior executives pursuant to the terms of the
applicable bonus plan, equal to the greater of (A) the Executive’s target bonus
opportunity under the Company’s senior management bonus program for the plan
year in which his termination of employment occurs, determined without regard to
any reduction in such target bonus opportunity that is approved by the Board or
the Compensation Committee of the Board after the beginning of such plan year
without the Executive’s consent; or (B) a pro-rata portion of the Executive’s
bonus for the performance year in which the Executive’s termination occurred
(determined by multiplying the amount the Executive would have received based
upon actual performance had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
that the Executive was employed by the Company during the performance year in
which the Termination occurred and the denominator of which is 365) (the payment
provided for in this subsection (B) is the “Pro Rata Bonus”).
     (vii) The Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services, the scope and provider of which
shall be selected by the Executive in his sole discretion; provided, that
(A) the total cost to the Company in providing such services shall not exceed
$20,000; and (B) the Executive must incur such

-8-



--------------------------------------------------------------------------------



 



expenses no later than December 31 of the second calendar year following the
calendar year in which the termination occurred.
     (e) Six-Month Distribution Delay
     Notwithstanding anything in this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A of the
Code and the Treasury Regulations promulgated thereunder and as determined under
the Company’s policy for determining specified employees), on the Executive’s
date of termination and the Executive is entitled to a payment and/or a benefit
under this Agreement that is required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code, then such payment or benefit, as the case
may be, shall not be paid or provided (or begin to be paid or provided) until
the first business day of the seventh month following the date of the
Executive’s termination of employment (or, if earlier, the date of the
Executive’s death). The first payment that can be made to the Executive
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.
7. Mitigation/Release
     The Executive shall not be required to mitigate the amount of any payment
or benefit provided for in Section 6 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for the Executive in
Section 6 be reduced by any other compensation earned by the Executive as the
result of employment by another employer or by reason of the Executive’s receipt
of or right to receive any retirement or other benefits after the date of
termination of employment or otherwise, except as set forth in this Agreement.
As a condition to receiving the severance compensation provided for in
Section 6, the Executive shall execute and deliver to the Company a release of
claims (other than claims arising under this Agreement) against the Company in a
form satisfactory to the Company within sixty (60) days following the date of
termination so long as the Company executes and delivers to Executive a
comparable release of claims against the Executive.
8. Change in Control Benefits
     (a) Definition
     For purposes of this Agreement, “Change in Control” shall mean the first to
occur of any of the following events:
      (i) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, (A) the Company or any subsidiary of the Company, or (B) any employee
benefit plan of the Company or any subsidiary of the Company, or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such plan which acquires beneficial ownership of voting securities
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities; provided,

-9-



--------------------------------------------------------------------------------



 



however, that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company; or
     (ii) persons who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof, provided that any person becoming a
director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least fifty percent (50%) of the Incumbent Directors;
but provided further, that any such person whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
     (iii) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, the Executive shall not be entitled to any
payment or benefit under Section 8(b) unless the Change in Control also
constitutes a “change in control event” under Section 409A of the Code and the
Treasury Regulations promulgated thereunder.
     (b) Effect
     If, within twelve (12) months after a Change in Control of the Company, the
Executive’s employment is terminated by the Company or a successor to the
Company for any reason other than for Cause or Disability or due to the
Executive’s death or if the Executive terminates his employment for Good Reason:

-10-



--------------------------------------------------------------------------------



 



     (i) The Company shall pay or provide the Executive with the Accrued Amounts
at such times described in Section 6(a).
     (ii) The Executive shall receive, within thirty (30) days following his
termination of employment, a lump sum cash payment equal to two (2) times the
sum of (A) his Base Salary at the rate in effect on the employment termination
date or, if greater, on the date of the Change in Control, plus (B) an amount
equal to the Executive’s target bonus opportunity in effect at the time
termination of employment occurs or, if greater, on the date of the Change in
Control.
     (iii) In addition, for a period of one (1) year following any such
termination of employment, the Executive shall be entitled to continue his
participation in all health and welfare plans in which the Executive (and
eligible dependents) participated at the time of such termination upon the same
terms and conditions (except for the requirements of the Executive’s continued
employment) in effect for active employees of the Company, including any premium
co-payment requirements. Notwithstanding the foregoing, (A) any amounts or
benefits that will be paid or provided under this Section 8(b)(ii) with respect
to health or dental coverage after completion of the time period described in
Treasury Regulation §1.409A-1(b)(9)(v)(B) and (B) any other amounts or benefits
that will be paid or provided under this Section 8(b)(ii) shall be subject to
the following requirements: (I) the amount of expenses eligible for
reimbursement or benefits provided during any taxable year of the Executive may
not affect the expenses eligible for reimbursement or benefits to be provided in
any other taxable year of the Executive; (II) any reimbursement of an eligible
expense shall be made on or before the last day of the taxable year of the
Executive following the taxable year of the Executive in which the expense was
incurred; and (III) the right to such reimbursement or benefit may not be
subject to liquidation or exchange for another benefit. In the event that the
Executive obtains other employment that offers substantially similar or improved
benefits, as to any particular health or welfare plan, such continuation of
coverage by the Company for such similar or improved benefit under such plan
under this Section 8(b)(ii) shall immediately cease, provided that in no event
shall any COBRA (or COBRA-equivalent) benefits or retiree benefits cease but
they shall become secondary to the extent permitted by law while such other
benefits are in effect. To the extent such coverage cannot be provided under the
Company’s health or welfare plans without jeopardizing the tax status of such
plans, for underwriting reasons (e.g., disability benefits), the Company shall
pay the Executive an amount equal to the value thereof within 70 days following
the Executive’s termination of employment; provided that the “value” of
benefits, if insured benefits, shall be the present value (based on the two
(2)-year U.S. Treasury rates as of the date of termination) of premiums expected
for coverage, and if not insurance benefits, shall be the present value of the
expected net cost (i.e., gross cost less any active employee premiums) to the
Company to provide such benefits. The continuation of health benefits under this
Section 8(b)(ii) shall reduce and count against the Executive’s rights under
COBRA.
     (iv) The Company shall pay to the Executive an amount equal to the amount
the Executive received pursuant to Section 4(a)(ii) of this Agreement for the
calendar

-11-



--------------------------------------------------------------------------------



 



year in which his termination of employment occurs. Such payment shall be made
within thirty (30) days following the Executive’s termination of employment.
If the Executive’s employment is terminated by the Company for Disability or
Cause, if the Executive’s employment terminates because of his death, or if the
Executive terminates his employment without Good Reason, and such termination of
employment occurs following a Change in Control, the effect of such termination
shall be governed by Section 6.
     (c) Excise Taxes
     Notwithstanding any other provision of this Agreement, if any payments or
distributions in the nature of compensation to be made to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise
(including the vesting of stock options and any other events that result in a
“payment in the nature of compensation” within the meaning of Section 280G of
the Code), are characterized as “excess parachute payments” within the meaning
of Section 280G of the Code or any successor provision, then the Company shall
either:
     (i) pay to the Executive an additional amount equal to the excise taxes
imposed by Section 4999 of the Code or any successor provision on the
Executive’s excess parachute payments by December 31 of the calendar year
following the calendar year in which the Executive remits the related taxes, if
such procedure provides the Executive with an after-tax amount that is greater
than the after-tax amount produced under the following clause (ii); or
     (ii) reduce the amounts otherwise payable to the Executive under this
Agreement to the maximum amount that may be paid to the Executive without any
portion of any payment to the Executive under this Agreement or any other
agreement constituting an excess parachute payment, if this procedure provides
Executive with an after-tax amount that is greater than the after-tax amount
produced under clause (i) above.
If clause (ii) applies, within ten (10) days of the date of termination of
employment, the Company shall notify the Executive of the amount of the
reduction. All after-tax amounts determined for purposes of this Section 8(c)
shall be made by a qualified tax advisor that is acceptable to the Executive,
whose fees shall be paid by the Company. Any reduction pursuant to this Section
8(c)(ii) shall be made in accordance with Section 409A of the Code.
9. Confidentiality, Nonsolicitation and Noncompensation
     (a) Confidentiality
     The Executive acknowledges that the services which he will be providing to
and for the Company or its affiliates will give him access to, and the Executive
hereby agrees to hold in a fiduciary capacity for the benefit of the Company,
any and all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during his employment with the
Company and which shall not be in the public knowledge (other than by acts of
the Executive or his representative in violation of this Agreement). After the
expiration or earlier termination of this Agreement and the employment of the
Executive hereunder, the Executive

-12-



--------------------------------------------------------------------------------



 



shall not, without prior written consent or the Company, or unless required to
do so by order of a court, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 9(a)
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.
     (b) Nonsolicitation
     During the Executive’s employment with the Company and for the one (1) year
period following his termination, the Executive agrees that he will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce (i) any managerial
level employee of the Company or any of its subsidiaries or affiliates to leave
such employment in order to accept employment with, or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to materially assist or aid any other
person, firm, corporation or other entity in identifying or hiring any such
employee (provided, that the foregoing shall not be violated by general
advertising not targeted at Company employees or by serving as a reference for
an employee with regard to an entity with which the Executive is not
affiliated), or (ii) any customer of the Company or any of its subsidiaries or
affiliates to purchase goods or services then sold by the Company or any of its
subsidiaries or other affiliates from another person, firm, corporation or other
entity or assist or aid any other person or entity in identifying or soliciting
any such customer.
     (c) Noncompetition
     During the Executive’s employment hereunder and for the one (1) year period
following his termination, without the prior written consent of the Board, the
Executive shall not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, that operates as a
wholesaler of one or more product lines that are directly competitive to one or
more of the product lines of the Company or any of its subsidiaries on the date
of termination of employment. The geographic scope of the restriction set forth
in the immediately preceding sentence shall include the United States and any
other country in which the Company, including its subsidiaries, markets or sells
such competing product line or lines. This Section 9(c) shall not prevent the
Executive from owning not more than one percent (1%) of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business.
     (d) Equitable Relief and Other Remedies
     The parties acknowledge and agree that the other party’s remedies at law
for a breach or threatened breach of any of the provisions of this Section 9
would be inadequate and, in recognition of this fact, the parties agree that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the other party, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

-13-



--------------------------------------------------------------------------------



 



     (e) Reformation
     If it is determined by a court of competent jurisdiction in any state that
any restriction in this Section 9 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
     (f) Survival of Provisions
     The obligations contained in this Section 9 shall survive the termination
or expiration of the Executive’s employment under this Agreement with the
Company and shall be fully enforceable thereafter.
10. No Assignments
     (a) This Agreement is personal to each of the parties hereto. Except as
provided in Section 10(b), no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.
     (b) The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.
11. Notice
     For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

         
 
  If to the Executive:   At the address (or to the facsimile number) shown
on the records of the Company
 
       
 
  If to the Company:   R.G. Barry Corporation
13405 Yarmouth Road N.W.
Pickerington, Ohio 43147
Fax No.: (614) 866-9787

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

-14-



--------------------------------------------------------------------------------



 



12. Section Headings; Inconsistency
     The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement. In the event of any inconsistency between the
terms of this Agreement and any form, award, plan or policy of the Company, the
terms of this Agreement shall control; no provision in any policy, code, plan or
program related to a violation thereof being grounds for termination, or similar
language, shall result in a “cause” termination unless such violation is also
Cause under this Agreement and the provisions hereof are complied with, and the
foregoing shall apply even if the Executive signs an acknowledgment or otherwise
agrees to the provisions of such policy, code, plan or program.
13. Severability
     The provisions of this Agreement shall be deemed severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
14. Counterparts
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. One or more counterparts of this Agreement may be delivered
by facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.
15. Arbitration
     Any dispute or controversy arising under or in connection with this
Agreement, other than injunctive relief under Section 9(d) or damages for breach
of Section 9, shall be settled exclusively by arbitration, conducted before a
single arbitrator in or around the Columbus, Ohio area, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and the Executive, unless the parties are unable
to agree to an arbitrator, in which case the arbitrator will be selected under
the procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that he or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator; provided, that if the Executive is a Prevailing Party (as defined
below), the Executive shall be entitled to recover all of his reasonable
attorneys’ fees and expenses incurred in connection with the dispute. A
“Prevailing Party” is one who is successful on any material substantive issue in
the action and achieves either a judgment in such party’s favor or some other
affirmative recovery. Notwithstanding anything in this Section 15 to the
contrary, any amounts or benefits that will be paid or provided to the Executive
under this Section 15 shall be subject to the following requirements: (a) the
expenses eligible for reimbursement or benefits provided must relate to a
dispute or controversy arising under or in connection with this Agreement within
three years following the Executive’s

-15-



--------------------------------------------------------------------------------



 



termination of employment; (b) the amount of expenses eligible for reimbursement
or benefits provided during any taxable year of the Executive may not affect the
expenses eligible for reimbursement or benefits to be provided in any other
taxable year of the Executive; (c) any reimbursement of an eligible expense
shall be made on or before the last day of the taxable year of the Executive
following the taxable year of the Executive in which the expense was incurred;
and (d) the right to such reimbursement or benefit may not be subject to
liquidation or exchange for another benefit.
16. Indemnification
     The Company hereby agrees to indemnify the Executive and hold him harmless
to the fullest extent permitted by applicable law against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses and damages resulting from the
Executive’s good faith performance of his duties and obligations with the
Company. This provision is in addition to any other rights of indemnification
the Executive may have.
17. Liability Insurance
     The Company shall cover the Executive under directors and officers
liability insurance both during and, while potential liability exists, after the
term of this Agreement in the same amount and to the same extent as the Company
covers its other officers and directors.
18. Miscellaneous
     No provision of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing and signed by the
Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all other
agreements between the parties, including the 2006 Agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of Ohio
without regard to its conflicts of law principles.
19. Code Section 409A
     It is intended that any amounts payable or benefits provided under this
Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A of the
Code and the Treasury Regulations promulgated thereunder, and this Agreement
will be interpreted, administered and operated accordingly. None of the Company,
the Board or the Compensation Committee of the Board shall have any liability to
the Executive with respect to any failure to comply with the requirements of
Section 409A of the Code.

-16-



--------------------------------------------------------------------------------



 



20. Full Settlement
     Except as set forth in this Agreement, the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others, except to the
extent any amounts are due the Company or its subsidiaries or affiliates
pursuant to a judgment against the Executive.
21. Representations
     (a) The Company represents and warrants to the Executive that the execution
of this Agreement and the provision of all benefits and grants provided herein
have been duly authorized by the Company, and, upon the execution and delivery
of this Agreement by the Executive, this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the effect of general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).
     (b) The Executive represents and warrants to the Company that he has the
legal right to enter into this Agreement and to perform all the obligations on
his part to be performed hereunder in accordance with its terms and that he is
not a party to any agreement or understanding, written or oral, which could
prevent him from entering into this Agreement or performing all of his
obligations hereunder.
22. Withholding
     The Company may withhold from any and all amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
23. Public Announcements
     The Company shall give the Executive a reasonable opportunity to review and
comment on any public announcement (including any filing with a governmental
agency or stock exchange) relating to this Agreement or the Executive’s
employment by the Company; provided, however, that the Company shall not be
prohibited from making any disclosure required by law.
24. Prior Agreements
     This Agreement supersedes all prior agreements and understandings between
the Executive and the Company, including the 2006 Agreement, regarding the terms
and conditions of the Executive’s employment with the Company and/or its
affiliates. The parties agree that by entering into this Agreement the Executive
relinquishes any right or claim to any payment or benefits under the 2006
Agreement.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            R. G. BARRY CORPORATION
      By:   /s/ Jose G. Ibarra         Name:   Jose G. Ibarra        Title:  
SVP - Finance, CFO              /s/ Greg A. Tunney       GREG A. TUNNEY         
 

-18-